Exhibit 10.2

 



[image_001.jpg]

 

Banc of America Leasing & Capital, LLC Addendum to Master Lease Agreement
No.  30350-90000

 

This Addendum (“Addendum”) to Master Lease Agreement No. 30350-90000 dated as of
December 9, 2015 (the “Agreement”) is by and between Banc of America Leasing &
Capital, LLC ("Lessor") and Private National Mortgage Acceptance Company, LLC
("Lessee"), who have determined that it is to their mutual benefit to make
certain amendments to the Agreement. All capitalized terms used herein without
definition shall have the respective meaning set forth or referred to them in
the Agreement. For purposes of this Addendum, all financial terms contained
herein that are not specifically defined herein shall have the meanings and
values determined in accordance with generally accepted accounting principles in
the United States, as defined by controlling pronouncements of the Financial
Accounting Standards Board, as from time to time supplemented and amended, and
consistently applied. Accordingly, for good and valuable consideration,
intending to be legally bound and pursuant to the terms and conditions of the
Agreement, it is hereby agreed as follows:

 

For so long as any Obligations of the Lessee owing to Lessor remain outstanding,
Lessee covenants and agrees that it shall:

 

1)Minimum Liquidity: maintain unrestricted cash and cash equivalents, short term
cash investments, net trade receivables and marketable securities not classified
as long term investments on a consolidated basis, in an amount at least equal to
$25,000,000;

 

2)Minimum Net Worth: maintain a “Tangible Net Worth” (defined for purposes of
this Addendum as shareholders’ equity less intangible assets, and excluding
amounts due from Affiliates and capitalized software costs) of at least
$500,000,000; provided that the term “Affiliates” shall include only Lessee and
its wholly owned subsidiaries;

 

3)Maximum Indebtedness to Tangible Net Worth Ratios: maintain a ratio of total
liabilities excluding the amount of any non-recourse debt, including any
securitization debt, and any intercompany debt eliminated in consolidation to
Tangible Net Worth of not more than 5-to-1;

 

4)Minimum Profitability: maintain net profits (earnings after depreciation,
depletion, amortization and other non-cash charges, and after taxes) of at least
$1 during each calendar quarter; and

 

5)Covenant Compliance Testing and Compliance Certificates: on a calendar
quarterly basis, provide Lessor, within 45 days following the close of each
quarter, a compliance certificate in form and substance satisfactory in all
respects to Lessor, together with supporting financial information and
statements, certified by Lessee’s chief financial officer certifying as to
Lessee’s compliance with the financial covenants set forth above and that no
Event of Default, or event or condition which, with the giving of notice or the
passage of time or both, would constitute an Event of Default, exists under the
Agreement.

 

It is expressly agreed by the parties that this Addendum is supplemental to the
Agreement and made a part thereof and all the terms, conditions and provisions
thereof, unless specifically modified herein, are to remain in full force and
effect. In the event of any conflict, inconsistency or incongruity between the
provisions of this Addendum and any of the provisions of the Agreement, the
provisions of this Addendum shall in all respects govern and control.

 

IN WITNESS WHEREOF, the parties have caused this Addendum to be executed on the
dates set forth below.

 

Private National Mortgage Acceptance Company, LLC

 

 

By: /s/ Pamela Marsh

 

Print Name: Pamela Marsh

 

Title: Executive Vice President, Treasurer

 

Date: 12/9/15

Banc of America Leasing & Capital, LLC

 

 

 

By: /s/ Terri J. Preston

 

Print Name: Terri J. Preston

 

Title: Vice President

 

Date: 12/9/15

 

